Citation Nr: 1026428	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 15, 2001 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1946, 
March 1948 to March 1951, and from January 1957 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  This case has been advanced on the docket.

In a statement received in October 2008 the Veteran indicated 
that he no longer desired a Board hearing on this matter.

In a March 2008 statement and his September 2008 VA Form 9 the 
Veteran appeared to be raising the issue of entitlement to an 
earlier effective date for the grant of service connection for 
left ear hearing loss.  This matter is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In a December 2002 rating decision, the RO granted service 
connection for tinnitus and assigned an effective date of October 
15, 2001; the Veteran was informed of that determination and did 
not appeal.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision is final as to the matter of 
the assignment of an effective date for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The Veteran's claim of entitlement to an earlier effective 
date for service connection for tinnitus was not timely filed and 
must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The facts in this case are not in dispute and the Veteran's 
appeal must be dismissed as a matter of law.  As such, the VCAA 
is not applicable in this case.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA is not applicable to 
matters in which the law, and not the evidence, is dispositive).  
Neither the Veteran nor his representative has argued otherwise.

An effective date for service connection for tinnitus of October 
15, 2001 was established in a December 2002 RO rating decision.  
The Veteran did not disagree with the assigned effective date.  
The December 2002 rating decision is therefore final as to the 
effective date for service connection for tinnitus.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).

When a rating decision which established an effective date 
becomes final, an earlier effective date can only be established 
by a request for a revision of that decision based on clear and 
unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In essence, there is no "freestanding" earlier effective 
date claim which could be raised at any time.  Rudd, 20 Vet. App. 
at 299.  

The first time that the matter of an earlier effective date for 
the grant of service connection for tinnitus was mentioned was in 
a letter from the Veteran received by VA in January 2008, long 
after the expiration of the appeal period pertaining to the 
December 2002 RO rating decision.  Because the Veteran did not 
appeal the RO's December 2002 decision as to the effective date 
assigned for service connection for tinnitus, the December 2002 
decision became final.  As such, the Veteran is left with only 
one option in his attempt to obtain an earlier effective date: a 
claim alleging that the December 2002 rating decision contained 
CUE.  To date, he has not filed such a claim.

The Board notes that the effective date of an evaluation of 
compensation based on an original claim, a claim reopened after 
final disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  A "claim-
application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the law 
administered by VA.  38 C.F.R. § 3.151.  If the veteran files an 
informal claim for a benefit, such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155.

Without making any decision as to the merits of any future CUE 
claim that might be made by the Veteran, the Board notes that it 
appears that the Veteran has not asserted that he had ever filed 
a claim of entitlement to service connection for tinnitus prior 
to October 15, 2001.  At any rate, the Board declines to address 
any such matters in this decision.

Under these circumstances, dismissal is required due to the lack 
of a proper claim.  Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative but 
to dismiss the appeal as to this issue without prejudice to the 
Veteran's filing a CUE claim.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of entitlement to an effective date earlier than 
October 15, 2001 for service connection for tinnitus is 
dismissed.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


